DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Applicant’s response and amendments received January 6, 2021 are acknowledged.

Claims 1-22, 24-27, 29-79, 81-144, 146-152, 154, 155, and 159 have been canceled.
Claims 181-209 have been added.
Claims 23, 28, 80, 145, 153, 156-158, and 160-209 are pending in the instant application.

Claims 23, 28, 80, 145, 153, 156-158, and 160-209 are under examination in this office action.


Information Disclosure Statement
The IDS form received 1/20/2021 is acknowledged and the references cited therein have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 184, 185, 199, and 200 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 184 depends from independent claim 181, and claim 181 recites that the second polypeptide chain which contains vWF contains “(b) a second XTEN sequence comprising the amino acid sequence of SEQ ID NO:58, wherein the second XTEN sequence contains less than 288 amino acid residues”.  It should be noted that SEQ ID NO:58 is a 144 residue polypeptide sequence.  Dependent claim 184 recites that “the second XTEN sequence comprises a length of about 144 amino acid residues.”  With regard to biological sequences, “comprising” means that additional residues can, but need not be, added to one or both ends of the indicated sequence but does not allow for subtractions as every residue necessarily is present.  The specification defines that “about” in relation to biological sequences allows for increases and decreases of 10% as per paragraph [0066].  Since “about 144” residues allows for sequences smaller than 144 residues, and since the independent claim minimally requires all 144 residues of SEQ ID N:58, the dependent claim removes limitations and therefore is broader in scope than the claim from which it depends.  Dependent claim 199 has this exact same problem in that “about 144” residues allows for sequences shorter than the 144 residues of SEQ ID NO:58 required by independent claim 197.
Similarly, claim 185 depends ultimately from independent claim 181 and recites that “the second XTEN sequence consists of an amino acid sequence having a length 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claims 23, 28, 80, 145, 153, 156-158, 160-183, 186-198, and 201-209 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644